Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Actions
Status of claims
The amendments filed on November 22, 2021 is acknowledged. Claims 36 and 46 have been withdrawn. Claims 28-35, 37-45 and 47 are under examination in the instant office action. 
Applicants' arguments, filed on November 22, 2021, have been fully considered but they are not deemed to be persuasive or moot in view of new ground rejection necessitated by the amendments (new limitation added in claim 28).  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28-35, 37-45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Riel (US 2015/0094322 A1, cited in the IDS filed on 1/8/2019) in view of Hirsh (US2005/0153946) in further view of Kashi (US 2015/0290325) and Carver (US 6140359).
Riel teaches pharmaceutical compositions of colchicine (chemical name (-)-N-[(7S,12aS)-1,2,3,10-tetramethoxy-9-oxo-5,6,7,9-tetrahydrobenzo[a]he- ptalen-7-yl]-acetamide) for once-a-day oral administration which is used for methods of treating or preventing inflammatory disease such as gout or FMF and treating an acute gout flare  in mammalian subjects (abstract, [0002], [0044],  [0071], and [0074]). Riel teaches that the formulation can be administered orally in liquid formulation such as aqueous solution ([0047] and [0119]).  Riel preservatives, absorption promoters to enhance bioavailability, and/or other conventional solubilizing or dispersing agents ([0119]). Also, Riel disclose that traditionally, colchicine immediate release dosage forms (mostly tablets, also injections or oral solutions) have been used in the treatment of gout or FMF ([0070]). In addition, Riel discloses a formulation comprising colchicine dissolved in 500 ml of water and stirred continuously over period of 6 hours (Example 3 page 15).  Riel teaches that xanthan gum, alginic acid, other alginates, benitoniite, veegum, agar, guar, locust bean gum, gum arabic (thickening agent), pH adjuster, coloring excipients, sucralose, water, benzyl alcohol, aqueous carrier such as water, a phosphate buffer, glycerol (i.e. glycerin), propylene glycol, and a bacteriostatic agent can be employed in the formulation ([0059], [0066], [0116], [0119], and [0121]). Riel further teaches that preservatives and other additives may also be present such as, for example, antimicrobials, antioxidants, chelating agents, and inert gases and the like ([0121]). Riel also teaches that the release can be modified by both the concentration of hypromellose or by using different viscosity grades of hypromellose ([0145]). Riel further teaches that for adults with gout, the recommended dose of colchicine (COLCRYS.RTM.) is 1.8 mg/day in one or multiple doses in one hour and treatment is initiated with a dose of 1.2 mg at the first sign of symptoms followed by 0.6 mg one hour later ([0011]).
Riel does not specifically disclose an embodiment of a liquid solution comprising colchicine having a viscosity of 40-800 cps or 80-250 cps. 
Hirsh teaches temperature-stable formulations and a way of stabilizing hydrophobic drugs including anti-inflammatory agents in water-containing formulae against precipitation on storage in the cold (title, [0010] and [0066]). Hirsh further teaches a method of preparing a 
It would have been prima facie obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a liquid solution comprising colchicine and to optimize the viscosity of the solution for preparing liquid colchicine solution by adding a thickening agent because Riel already teaches that compositions can be prepared as solutions, employing other excipients including thickening agents and Hirsh teaches the use of a thickening agent for preparing temperature-stable solutions comprising a hydrophobic drug including anti-. Generally, it is prima facie obvious to select a known material for incorporation into a composition based on its recognized suitability for its intended use. See MPEP 2144.07. 
As to the concentration of colchicine in the solution, the amount of a specific ingredient in this composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Based on the recommended daily dose amount of colchicine taught by Riel (e.g., 0.6 mg), one of ordinary skill in the art would have optimized the concentration of colchicine in the solution formulation. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results. Generally, differences in a concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in 
With regard to the recitations: “stable for at least 1 month or at least 3 months at refrigerated, ambient and accelerated temperature”, the prior art in combination teach, motivate and suggest the temperature-stable liquid colchicine solution comprising the same components as claimed, thus such features are necessarily present.  It is generally well settled in the courts that a mechanistic property of a chemical compound, or combination of chemical compounds, when administered under identical conditions, is necessarily present, despite the fact that such a property may not have been readily apparent to, or recognized by, one of ordinary skill in the art. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).

However, they were well-known pH adjuster and phosphate buffering agent which are commonly used for liquid formulations as evidenced by Kashi and Carver.  Kashi teaches that a buffer for a liquid formulation functions, in part, to maintain the pH of the composition in a desired range and typical buffer used for biopharmaceuticals formulations include citrate-phosphate buffer which was prepared by first preparing stock solutions of citric acid and dibasic sodium phosphate heptahydrate wherein the citric acid solution was titrated into the sodium phosphate solution until the desired pH was reached (abstract, [0111], [0112] and [0115]). Kashi further teaches that an aqueous formulation can be prepared having a citrate or citrate-phosphate buffer with a desired pH between about 6.0 and 6.6 ([0113]).  Also, citric acid as pH adjuster can be used in anhydrous form as evidenced by Carver (abstract and col 1, lines 60-65).
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add any known phosphate buffering agent including dibasic sodium phosphate heptahydrate and pH adjuster including anhydrous citric acid to a liquid solution comprising colchicine in order to optimize and maintain desired pH for the liquid colchicine solution because Riel already suggest the addition of those excipients for the colchicine formulation. Generally, it is prima facie obvious to select a known material for 
Response to Applicant’s arguments
Responses are limited to Applicants' arguments relevant to newly applied rejections.  
Applicant argued that Riel only discloses a formulation in an experimental dissolution study of their colchicine formulation which was performed to test the effectiveness of the sustained-release formulation and a person of ordinary skill in the art would not have understood Riel to be disclosing a liquid colchicine.  Also, Applicant further argued that Riel teaches that their formulation should include components such as starch, stearic acid, and talc which are insoluble.
 This is not persuasive because whether Riel's formulation is an experimental dissolution study of their colchicine formulation to test the effectiveness of the sustained-release formulation, it does not change the obviousness of the oral liquid colchicine formulation comprising the ingredients set forth in claim 28. As to the insoluble components such as starch, stearic acid, and talc, one of ordinary skill in the art would understand that those excipients are required for preparing tablet. Since Riel explicitly teaches that the formulation can be administered orally in liquid formulation such as aqueous solution and also discloses that suitable pharmaceutically acceptable carriers for colchicine formulation include saline, sterile water, linger liquid, buffer saline, a dextrose solution, a malto dextrin solution, glycerol, ethanol and mixtures of one or more thereof ([0116]), the skilled artisan would reasonably recognize that Riel also discloses a liquid colchicine formulation. Further, Riel teaches the liquid formulation of colchicine in general which would obviously include the solution since the solution formulation is well known to exist as a liquid formulation. In this case, it would have been obvious to 
Applicant also argued that Riel teaches away from a liquid solution because the most preferred embodiment is directed to sustained-release tablet formulation. In response, Applicant’s reliance on the most preferred embodiment to establish a teaching away is contrary to case law. The existence of a preferred embodiment alone normally cannot establish a teaching away.  In In re Fulton, the Federal Circuit explained that “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed . . . .”  73 USPQ2d 1141, 1146 (Fed. Cir. 2004).   Nothing in Riel discourages preparing a liquid formulation.  Nor does Riel teach that a liquid solution will not provide sustained release.  Thus, the preferred embodiment in the application does not show that a person of skill in the art would be deterred from preparing a liquid formulation.  Riel therefore would not discourage a person of ordinary skill from following the path taken by Applicant. 
As to argument that Hirsh does not disclose formulation of colchicine, Riel already teaches liquid formulation of colchicine and Hirsh was cited because it teaches the use of a thickening agent for preparing temperature-stable solutions comprising various hydrophobic drugs including anti-inflammatory agents as well as steroids so that the solution has a viscosity between about 30 cps and about 400 cps. It is important to note that in an obvious rejection, it is not necessary that one 
 In addition, Applicant argues that the instant specification teaches the unexpected finding that the liquid oral colchicine solution can be stable for extended periods of time under ambient, refrigerated and accelerated conditions. Applicant also argues that colchicine previously has been shown to be unstable in the presence of glycerin and that other additives such as lithium carbonate, p-aminobenzoic acid and uric acid. However, there is no evidence showing that the genus of claimed compositions which encompass those claimed ingredients in any percentages and can include other unrecited ingredients have the alleged unexpected stability under refrigerated, ambient, and accelerated conditions for the extended periods of time.  Also, it should be noted that the instant claims do not require excluding glycerin and other additives such as lithium carbonate, p-aminobenzoic acid and uric acid, thus encompass formulations comprising such additives.  It is applicant's burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g). Furthermore, the unexpected results should be demonstrated with evidence that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972). 
For the foregoing reasons, Applicant’s arguments have not bee found to be persuasive. 

The terminal disclaimer filed on 11/23/2021 disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration .
	
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611